          Case 7:20-cr-00574-NSR Document 3 Filed 10/29/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                    October 29, 2020


BY EMAIL
The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

   Re: United States v. Vincent Jackson, a/k/a “Coke,” et al.,
      20 Cr. 574

Dear Judge McCarthy,

   The Government respectfully requests that the currently sealed indictment in the above
referenced case be unsealed. Three of the four defendants were arrested and presented before Your
Honor on October 29, 2020. Accordingly, this matter need not remain sealed any longer.

                                            Very truly yours,

                                            AUDREY STRAUSS
                                            Acting United States Attorney



                                         by: _____________________________
                                             Benjamin A. Gianforti
                                             Assistant United States Attorney
                                             (914) 993-1919



SO ORDERED:

____________________________
 ______________________   _____ 10-29-2020
JUDITH
 UDITH C.C McCARTHY
            M CARTHY
United States Magistrate Judge
